FOR IMMEDIATE RELEASE May 12, Contact: Jesus R. Adia President and Chief Executive Officer (718) 677-4414 Flatbush Federal Bancorp, Inc. Reports Earnings for Quarter Ended March 31, Brooklyn, NY – Flatbush Federal Bancorp, Inc. (the “Company”), (OTC Bulletin Board: FLTB), the holding company of Flatbush Federal Savings and Loan Association (the “Association”), announcedconsolidated net income of $140,000, or $0.05 per share, for the quarter ended March 31, 2010 as compared to consolidated net income of $324,000, or $0.12 per share, for the same quarter in The
